FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHAMBER OF COMMERCE OF THE              
UNITED STATES; CALIFORNIA
CHAMBER OF COMMERCE;
EMPLOYERS GROUP; CALIFORNIA
HEALTHCARE ASSOCIATION;
CALIFORNIA MANUFACTURERS AND
TECHNOLOGY ASSN.; CALIFORNIA
ASSOCIATION OF HEALTH FACILITIES;
CALIFORNIA ASSOCIATION OF HOME
& SERVICES FOR THE AGING; BETTEC
CORPORATION; MARKSHERM
CORPORATION; ZILACO INC., ZILACO;
DEL RIO HEALTHCARE, INC.;                     No. 03-55166
BEVERLY HEALTH & REHABILITATION                D.C. No.
SERVICES, INC. dba Beverly Manor            CV-02-00377-GLT
Costa Mesa; INTERNEXT GROUP,
                Plaintiffs-Appellees,
AMERICAN FEDERATION OF
LABOR AND CONGRESS OF
INDUSTRIAL ORGANIZATIONS,
                 Plaintiff-Appellant,
AFL-CIO & WHOLESALE DELIVERY
DRIVERS; CALIFORNIA LABOR
FEDERATION, AFL-CIO,
            Intervenors-Appellants,
                 v.
                                        



                             5209
5210          CHAMBER   OF   COMMERCE v. LOCKYER



BILL LOCKYER, Attorney General,       
in his capacity as Attorney
General of the State of California;
DEPARTMENT OF HEALTH SERVICES;
FRANK G. VANACORE, as the Chief
of the Audit Review and Analysis
Section of the California             
Department of Health Services;
DIANA M. BONTA, Diana M. Bonta,
R.N., Dr., P.h.D, as the Director
of the California Department of
Health Services,
                        Defendants.
                                      

CHAMBER OF COMMERCE OF THE            
UNITED STATES; CALIFORNIA
CHAMBER OF COMMERCE;
EMPLOYERS GROUP; CALIFORNIA                 No. 03-55169
HEALTHCARE ASSOCIATION;                       D.C. No.
CALIFORNIA MANUFACTURERS AND              CV-02-00377-GLT
TECHNOLOGY ASSN.; CALIFORNIA              Central District
ASSOCIATION OF HEALTH FACILITIES;           of California,
CALIFORNIA ASSOCIATION OF HOME               Santa Ana
& SERVICES FOR THE AGING; BETTEC               ORDER
CORPORATION; MARKSHERM
CORPORATION; ZILACO INC., ZILACO;
DEL RIO HEALTHCARE, INC.;
                                      
                CHAMBER    OF   COMMERCE v. LOCKYER              5211



BEVERLY HEALTH & REHABILITATION           
SERVICES, INC. dba Beverly Manor
Costa Mesa; INTERNEXT GROUP,
                Plaintiffs-Appellees,
                and
AFL-CIO & WHOLESALE DELIVERY
DRIVERS; CALIFORNIA LABOR
FEDERATION, AFL-CIO,
                         Intervenors,
                 v.
BILL LOCKYER, Attorney General,
in his capacity as Attorney
                                          
General of the State of California;
DEPARTMENT OF HEALTH SERVICES;
FRANK G. VANACORE, as the Chief
of the Audit Review and Analysis
Section of the California
Department of Health Services;
DIANA M. BONTA, Diana M. Bonta,
R.N., Dr., P.h.D, as the Director
of the California Department of
Health Services,
             Defendants-Appellants.
                                          
                       Filed May 13, 2005

      Before: Robert R. Beezer and Raymond C. Fisher,
  Circuit Judges, and Morrison C. England, District Judge.*



   *The Honorable Morrison C. England, United States District Judge for
the Eastern District of California, sitting by designation.
5212           CHAMBER   OF   COMMERCE v. LOCKYER
                              ORDER

   The Petition for Panel Rehearing is GRANTED, and the
case shall be resubmitted as of the date of this order, without
additional oral argument. The panel’s opinion is withdrawn
and shall not be cited as precedent by or to this court or any
district court of the Ninth Circuit, except to the extent adopted
by the panel upon rehearing.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.